Exhibit 10.1

MILLIPORE CORPORATION

EMPLOYEES’ PARTICIPATION AND SAVINGS PLAN

1997 Restatement

Amendment No. 7

WHEREAS, Millipore Corporation (the “Company”) established the Millipore
Corporation Employees Participation and Savings (Section 401(k)) Plan originally
effective October 15, 1958, as subsequently amended and in effect (the
“Participation and Savings Plan”);

WHEREAS, effective July 14, 2006, the Company acquired Serologicals Corporation
pursuant to an Agreement and Plan of Merger dated April 25, 2006;

WHEREAS, the Board of Directors has determined that it is in the best interest
of the Company to transfer the assets from the Serologicals 401(k) Retirement
Salary Savings Plan (“Serologicals Savings Plan”) to the Participation and
Savings Plan;

WHEREAS, the Plan is being further amended to comply with the final regulations
under Code section 401(k) and Code section 401(m);

NOW THEREFORE, the Company adopts the following amendments:

1. Effective January 1, 2007, Section 3 of the Participation and Savings Plan is
amended to a new Section 3.7, as follows:

3.7 Serologicals Employees. Effective January 1, 2007, or as soon thereafter as
practicable, the assets held in trust for the benefit of participants, former
participants and beneficiaries under the Serologicals Savings Plan shall be
transferred to the Trust forming a part of the Plan and following said transfer,
the trust forming a part of the prior Serologicals Savings Plan shall be
terminated. A participant in the Serologicals Savings Plan who became an
Employee of the Company on the effective date of the acquisition of Serologicals
Corporation by the Company or thereafter (a “Serologicals Employee”) shall
become an Eligible Employee in the Plan, for the purpose of making Participant
Contributions pursuant to Section 4.1, receiving Employer Matching Contributions
pursuant to Section 5.2 (with respect to any Participant Contributions made
pursuant to Section 4.1), and receiving Employer Participating Contributions, if
any, pursuant to Section 5.1(d) (with respect to Plan Years commencing on or
after January 1, 2007), on the later of January 1, 2007, his or her Service
Commencement Date or the date he or she becomes an Eligible Employee. A
Serologicals Employee who is an Eligible Employee shall be given credit for all
years of service with Serologicals Corporation as if such service were service
with the Company for the purposes of eligibility, vesting and the amount of any
Employer Matching Contributions and Employer Participating Contributions, if
any, pursuant to sections 5.2 and 5.1(d), respectively, of the Plan.

 



--------------------------------------------------------------------------------

2. Effective January 1, 2006, Section 15.4(f) is amended by replacing the second
sentence of Section 15.4(f) with the following sentence:

“The income allocable to excess contributions is equal to the allocable gain or
loss for the Plan Year, and shall include the gain or loss for the period
between the end of the Plan Year and the date of distribution (the “gap period”)
to the extent required by Regulation Section 1.401(k)-2(b)(iv).”

3. Effective January 1, 2006, Section 15.5(g) is amended by replacing the second
sentence of Section 15.5(g) with the following sentence:

“The income allocable to excess aggregate contributions is equal to the
allocable gain or loss for the taxable year of the individual, and shall include
the gain or loss for the period between the end of the taxable year and the date
of distribution (the “gap period”) to the extent required by Regulation
Section 1.401(m)-2(b)(iv).”

IN WITNESS WHEREOF, MILLIPORE CORPORATION has caused this document to be
executed by its duly authorized officer this 7th day of December, 2006.

 

MILLIPORE CORPORATION By:  

/s/ Jeffrey Rudin

Title:   Vice President